DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 11/24/2022.

Response to Arguments
Applicant’s arguments and amendments, filed 11/24/2022, with respect to the previous rejection of the claims under 35 USC §103 have been fully considered but are moot because the new ground of rejection does not rely on the prior rejection of record specifically challenged in the argument. Applicant’s arguments filed 11/24/2022 are drawn to amended subject matter and are addressed in the claim rejection sections below. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 40 recites: “wherein both the first adhesive portion and the second adhesive portion, when used, enable formation of a gap of varying distance between the top edge of the air-permeable element and facial skin of the wearer...” there is insufficient antecedent basis for “a gap” in the specification. 

Election/Restrictions
In the replay to the Office’s restriction requirement and the requirement for an election of species mailed on 12/02/2020, Applicant elected, without traverse, Group I, previously directed to claims 1-13. Applicant further elected main species group VI. In addition, Applicant elected sub-species group D directed to figures 16A-16B of the Drawings. Claims directed to elected sub-species will be examined on the merits. Claims directed to non-elected embodiments have been withdrawn from considered. 
	Claims 4, 7-13, 30, and 44-47 have been withdrawn from consideration. 
	Claim 4 recites two lateral strip elements having a nasal bridge which is of lesser height than a height of each of the two lateral strip elements. The limitation appears to be directed to non-elected sub-species A (figs. 12a-12f), sub-species B (figs. 13a-13f), or sub-species C (figs. 15A-15E). 
	Claim 7 recites a first removable backing a second removable backing forming a seam. The limitation appears to be directed to non-elected sub-species A (figs. 12a-12f), sub-species B (figs. 13a-13f), or sub-species C (figs. 15A-15E). 
	Claim 8 similarly recites separate left-side and right-side removable backing portions.  The limitation appears to be directed to non-elected sub-species A (figs. 12a-12f), sub-species B (figs. 13a-13f), or sub-species C (figs. 15A-15E).
	Claim 9 recites a second portion of the first adhesive element is adhered to an outside surface of the air permeable element. The limitation appears to be directed to non-elected sub-species A (figs. 12a), sub-species B (figs. 13a), or sub-species C (figs. 15a). Claims 10-13 depend from claim 9. 
	Claim 30 recites at least a third adhesive carrying portion coupled to the lower and upper portions of the first adhesive carrying portion along a longitudinal center-line and can be utilized when the first adhesive carrying portion is removed by the wearer after use. The limitation appears to be directed to non-elected sub-species A (figs. 12a-12f), sub-species B (figs. 13a-13f), or sub-species C (figs. 15A-15E). 
	Claim 44 recites at least one second removable backing strip disposed on a front side of the first adhesive carrying portion and wherein the second removable backing strip comprises first and second backing strips forming a central region having a lesser width than respective peripheral regions and a seam between the first and second backing strips. The limitation appears to be directed to non-elected sub-species A (figs. 12a-12f), sub-species B (figs. 13a-13f), or sub-species C (figs. 15A-15E). Claims 45-47 depend from claim 44.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 36, 39-43 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0027251 A1 to Kang (hereinafter “Kang”). 
	For claim 1, Kang discloses a mask (see fig. 4) comprising: 
an air-permeable element (surgical mask element 20, paras 0017-0018) configured to be placed over a mouth and nose of a wearer (para 0017), and having at least a top edge (top edge of 20); 
a securing feature attached to a lower portion of the mask and which is configured to secure said mask via a neck of the wearer (annotated fig. 4 below); 

    PNG
    media_image1.png
    889
    782
    media_image1.png
    Greyscale

a first adhesive portion coupled, via a bottom edge of the first adhesive portion, to said top edge of said air-permeable element (see para 0023 and annotated fig. 5 below assigning a portion of the protective strip 200 a “first adhesive portion”); and 

    PNG
    media_image2.png
    532
    828
    media_image2.png
    Greyscale

a second adhesive portion coupled to the first adhesive portion, without contacting any portion of said air-permeable element, via the top edge of the first adhesive portion (see annotated fig. 5 above assigning a portion of the protective strip 200 a “second adhesive portion”), the second adhesive portion configured to adhere to malar and nasal skin of said wearer (see fig. 4). 
wherein each of said first adhesive portion and the second adhesive portion of said mask do not overlap with each other (see annotated fig. 5 above wherein the “portions” do not overlap). 

For claim 2, Kang discloses the mask of Claim 1, wherein the first adhesive portion comprises a thin-film portion that is configured to, when the mask is donned and adhered to a face of the wearer using the thin-film portion, utilize no backing material (para 0019).  

	For claim 3, Kang discloses the mask of Claim 2, wherein said first adhesive portion comprises an adhesive configured to release from any periorbital skin contacted thereby without trauma to any of the periorbital skin when said mask is removed (para 0029).  

	For claim 6, Kang discloses the mask of Claim 1, wherein: the first adhesive portion extends above the top edge of the air- permeable element (see annotated fig. 5 above); and the first adhesive portion is configured to act as a moisture vapor barrier against breath of the wearer so as to avoid fogging of optical apparatus used by the wearer while wearing the mask (para 0021). 

For claim 36, Kang discloses the mask of Claim 1, wherein: the air-permeable element comprises a bottom edge (bottom edge of 20); the securing feature is attached to a lower portion of the mask proximate the bottom edge of the air-permeable element (see annotated fig. 4 below); 

    PNG
    media_image1.png
    889
    782
    media_image1.png
    Greyscale

and the securing feature is configured to secure said mask via the neck of the wearer such that the bottom edge of the air-permeable element contacts a front portion of the neck of the wearer when the mask is donned (see fig. 4). 

	For claim 39, Kang discloses the mask of Claim 1, wherein the second adhesive portion extends above the top edge of the air-permeable element of the mask (see annotated fig. 5 above).

	For claim 40, Kang discloses the mask of Claim 1, wherein both the first adhesive portion and the second adhesive portion, when used, enable formation of a gap of varying distance between the top edge of the air-permeable element and facial skin of the wearer while still maintaining a sealed moisture vapor barrier against moisture vapor propagating to one or more orbital regions of a face of the wearer (as shown in fig. 6, the adhesive portion 120 comprises a thickness that, as best understood by applicant’s disclosure, forms a “gap” between the skin and the air permeable portion) (all statements of intended use such as “when used, enable formation of a gap...” have been fully considered; however, they are deemed to not impose any structural limitations that distinguish over the cited references) (Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function; as the modified Kang teaches the claimed structure, see discussion above, there would be a reasonable expectation for the facemask of the modified Kang to perform the claimed functions) (see MPEP 2173.05(g)). 

	For claim 41, Kang discloses the mask of Claim 1, wherein: the air-permeable element comprises a bottom edge (bottom edge of 20); and the air-permeable element comprises a unitary sheet of air-permeable material extending from the top edge to the bottom edge (see figs. 4 and 5). 

	For claim 42, Kang discloses the mask of Claim 41, wherein the unitary sheet of the air- permeable material comprises a rectangular shape (fig. 5).  

	For claim 43, Kang discloses the mask of Claim 1, wherein the first adhesive portion and the second adhesive portion are (i) formed from a material different than a material of the air-permeable element (adhesive portions may be hydrogel or silicone gel based, para 0027); and (ii) are not disposed upon any portion of the air-permeable element (paras 0019 and 0023). 

For claim 52, the modified Kang teaches the mask of Claim 1, wherein the first adhesive portion comprises a thin-film portion comprising a backing material, the thin-film portion configured to, when the mask is donned and adhered to a face of the wearer using the thin-film portion, have the backing material removed therefrom (para 0019 and fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of US 2017/0095015 A1 to O’Leary (hereinafter “O’Leary”).
For claim 5, Kang does not specifically disclose the mask of Claim 1, wherein at least the second adhesive portion comprises a flexible film dressing having a coefficient of friction and pliability comparable to at least one of said malar or the nasal skin, and a thickness of said flexible film dressing is selected so as to permit distortion thereof during normal facial movements of said wearer without causing loss of adhesion. 
	However, attention is directed to O’Leary teaching an analogous mask (abstract of O’Leary). Specifically, O’Leary teaches an adhesive portion comprises a flexible film dressing having a coefficient of friction and pliability comparable to at least one of the malar or nasal skin, and a thickness of the flexible film dressing is selected so as to permit distortion thereof during normal facial movements of the wearer without causing loss of adhesion (para 0023 of O’Leary). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Kang would be modified wherein at least the second adhesive portion comprises a flexible film dressing having a coefficient of friction and pliability comparable to at least one of said malar or the nasal skin, and a thickness of said flexible film dressing is selected so as to permit distortion thereof during normal facial movements of said wearer without causing loss of adhesion, as taught by O’Leary. 

Claims 25-26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of US 2021/0030085 A1 to Harrington (hereinafter “Harrington”). 
	For claim 25, Kang discloses a mask (see fig. 4), comprising: 
an air-permeable element (surgical mask element 20, paras 0017-0018) defined by an outer perimeter capable of forming a shape of a rectangle when the mask is not donned (see fig. 5), and configured to be placed over a mouth and nose of a wearer and extend below a chin of the wearer when donned (para 0017 and fig. 4), the outer perimeter comprising a top edge (top edge of 20); 
at least one securing feature attached to the mask (annotated fig. 4 below).  
Kang does not specifically disclose the at least one securing feature is attached to the mask at respective attachments points disposed on left and right sides of the mask. 
However, Kang does show a securing feature on the right lower side of the mask secured around the neck of the wearer and also including a knot holding the securing feature in place around the neck of the wearer.  Therefore, it would be expected and inherent to one or ordinary skill in the art wherein a second securing feature is symmetrically located on the lower left side of the mask for providing uniform securement of the mask on the wearer’s face. 
Alternatively, attention is directed to Harrington teaching an analogous facemask (abstract of Harrington). Specifically, Harrington teaches the mask comprises lower ties 120 on the lower right and lower left sides of the mask and comprises an angle 128 for securing the mask around the neck of the wearer (see para 0054 of Harrington). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the at least one securing feature is attached to the mask at respective attachments points disposed on left and right sides of the mask, as taught by Harrington, for purposes of securing both lower sides of the mask around the wearer’s neck. 
	Kang, as modified, continues to teach and at least one first adhesive-carrying element (200), the at least one first adhesive- carrying element comprising: (i) a lower portion (see annotated fig. 5 below) 

    PNG
    media_image3.png
    532
    828
    media_image3.png
    Greyscale

configured to be coupled to an outside surface of the air-permeable element (see figs. 4 and 3 wherein the elements 200 and 100 are coupled to the outside surface of the portion 20) and (ii) an upper portion (see annotated fig. 5 above) extending above said top edge of said air- permeable element (annotated fig. 5 above) and configured to adhere to malar and nasal skin of said wearer yet below periorbital skin of the wearer (fig. 4 and para 0025). 
	 
	For claim 26, the modified Kang teaches the mask of Claim 25, wherein said at least one securing feature and said attachment to the mask at the respective attachments points on the left and right sides of the mask cooperate to create at least some downward and rearward bias on the mask when donned such that at least a portion of said mask is in tension against the at least one first adhesive-carrying element (see discussion for claim 25 above)(all statements of intended use such as “to create at least some downward and rearward bias...” have been fully considered; however, they are deemed to not impose any structural limitations that distinguish over the cited references) (Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function; as the modified Kang teaches the claimed structure, see discussion above, there would be a reasonable expectation for the facemask of the modified Kang to perform the claimed functions) (see MPEP 2173.05(g)). 

	For claim 31, the modified Kang teaches the mask of Claim 25, wherein: at least the upper portion is configured to act as a moisture vapor barrier against breath of the wearer propagating into one or more orbital regions of a face of the wearer; and the at least one first adhesive-carrying element is configured to allow a distance between at least a portion of the top edge of the mask and the face of the wearer to vary while still maintaining the moisture vapor barrier (Examiner notes this limitation is recites a function of the mask based on the intended use of the wearer. As the modified Kang teaches the claimed structure, see discussion above, there would be a reasonable expectation for the facemask of the modified Kang to perform the claimed functions) (see MPEP 2173.05(g)) (also see para 0021 of Kang). 

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of US 2007/0250976 A1 to Beliveau (hereinafter “Beliveau”). 
	For claim 37, Kang does not specifically disclose the mask of Claim 1, wherein: at least the second adhesive portion is configured to be separable by the wearer from the mask; and said separation of the second adhesive portion from the mask does not change a size of the air-permeable element of the mask. 
	However, attention is directed to Beliveau teaching an analogous face or nose cover (abstract of Beliveau). Specifically, Beliveau teaches the cover comprises a main covering portion 231, which is a breathable portion (paras 0008 and 0011), and also comprises a plurality of adhesive strips sections separated by separable perforations 233, 234, and 235 (fig. 4) that, when separated, do not change the dimensions of the breathable main covering portion. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the second adhesive portion of Kang is modified to be configured to be separable by the wearer from the mask; and said separation of the second adhesive portion from the mask does not change a size of the air-permeable element of the mask, as taught by Beliveau, to provide a properly sized fit around the face of the wearer. 

	For claim 38, Kang does not specifically disclose the mask of Claim 1, wherein: at least the second adhesive portion is configured to be separable by the wearer from the mask; and said separation of the second adhesive portion from the mask does not change a width of the mask. 
However, attention is directed to Beliveau teaching an analogous face or nose cover (abstract of Beliveau). Specifically, Beliveau teaches the cover comprises a main covering portion 231, which is a breathable portion (paras 0008 and 0011), and also comprises a plurality of adhesive strips sections separated by separable perforations 233, 234, and 235 (fig. 4) that, when separated, do not change the dimensions of the breathable main covering portion. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the second adhesive portion of Kang is modified to be configured to be separable by the wearer from the mask; and said separation of the second adhesive portion from the mask does not change a width of the mask, as taught by Beliveau, to provide a properly sized fit around the face of the wearer. 

Claims 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Harrington, and in further view of O’Leary.
	For claim 48, Kang discloses a mask (see fig. 4), comprising: 
an air-permeable element (surgical mask element 20, paras 0017-0018) formed of a material (surgical mask 20 is inherently comprised of a material, as is known in the art).
Alternatively, attention is directed to Harrington teaching an analogous facemask (abstract of Harrington). Specifically, Harrington teaches typical mask bodies are made from textile products formed as a nonwoven web of materials, including polypropylene, polyethylene, or polyester (paras 0045-0046 of Harrington). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the surgical mask element 20 of Kang would be formed using materials disclosed by Harrington for purposes of filtering outside air during breathing, as is known in the art.
Kang, as modified, continues to teach:
The air permeable element is configured to be placed over a mouth and nose of a wearer (fig. 4), and having at least a top edge above which no portion of the air-permeable element or the material extends (top edge of 20, fig. 5) and an outside surface opposing an inside surface (inner and outer surfaces of 20), at least part of the inside surface configured to contact one or more portions of a face of the wearer (see fig. 4); 
a neck securing feature attached to a lower portion of the mask (annotated fig. 4 below)

    PNG
    media_image1.png
    889
    782
    media_image1.png
    Greyscale

Kang does not specifically disclose the neck securing feature is attached to a lower portion of the mask at respective attachments points disposed on left and right sides of the mask. 
However, Kang does show a securing feature on the right lower side of the mask secured around the neck of the wearer and also including a knot holding the securing feature in place around the neck of the wearer.  Therefore, it would be expected and inherent to one or ordinary skill in the art wherein a second securing feature is symmetrically located on the lower left side of the mask for providing uniform securement of the mask on the wearer’s face. 
Alternatively, attention is again directed to Harrington teaching an analogous facemask (abstract of Harrington). Specifically, Harrington teaches the mask comprises lower ties 120 on the lower right and lower left sides of the mask and comprises an angle 128 for securing the mask around the neck of the wearer (see para 0054 of Harrington). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the at least one securing feature is attached to the mask at respective attachments points disposed on left and right sides of the mask, as taught by Harrington, for purposes of securing both lower sides of the mask around the wearer’s neck. 
The modified Kang continues to teach:
at least one adhesive element (200) coupled to said outside surface of the air-permeable element and proximate said top edge of the air-permeable element (see figs. 4 and 3 wherein the elements 200 and 100 are coupled proximate to the upper edge and outside surface of the portion 20), a portion of the at least one adhesive element extending above said top edge and having adhesive properties (see annotated fig. 5 below), 

    PNG
    media_image3.png
    532
    828
    media_image3.png
    Greyscale

 so as to permit adhesion of the portion of the at least one adhesive element to facial skin of the wearer (para 0020). 


Kang does not specifically disclose the adhesive element allows varying distances between the top edge and the facial skin while still maintaining a moisture vapor barrier against vapor passing between the top edge and the facial skin to an orbital region of the face.
However, Kang does teach the adhesive barrier completely seals against moist air from escaping from the upper portion of the mask (para 0021). Attention is also directed to O’Leary teaching an analogous mask (abstract of O’Leary). Specifically, O’Leary teaches an adhesive portion comprises a flexible film dressing having a coefficient of friction and pliability comparable to at least one of the malar or nasal skin, and a thickness of the flexible film dressing is selected so as to permit distortion thereof during normal facial movements of the wearer without causing loss of adhesion (para 0023 of O’Leary). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Kang would be modified wherein the adhesive element allows varying distances between the top edge and the facial skin while still maintaining a moisture vapor barrier against vapor passing between the top edge and the facial skin to an orbital region of the face, as taught by O’Leary so as to permit distortion thereof during normal facial movements of said wearer without causing loss of adhesion.
The modified Kang continues to teach:
wherein said mask is unsealed on left and right edges of the air-permeable element (para 0025).

	For claim 49, the modified Kang teaches the mask of Claim 48, wherein the air-permeable portion comprises a lower edge, the mask configured such that the lower edge wraps at least partly under a chin of the wearer when the mask is donned (fig. 4). 

	For claim 50, Kang teaches the mask of Claim 49, wherein: the air-permeable element comprises a rectangular form factor (fig. 5); and the attachment points disposed on the left and right sides of the mask comprise attachment points disposed at the lower edge of the rectangular form factor (fig. 4).  

	For claim 51, Kang teaches the mask of Claim 50, wherein the mask is configured such that the attachment points disposed at the lower edge of the air-permeable element reside at or below a jaw line of the wearer when the mask is donned by the wearer (fig. 4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732        
     
/KATHARINE G KANE/Primary Examiner, Art Unit 3732